Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Bryan Redding (#47889) on 01/07/2022 a provisional election was made without traverse to prosecute the invention of the elected group or species, Claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Acknowledgment is made of applicant’s claim for priority to the provisional application #62771042 filed on 11/24/2018. The effective filing date of this application is Monday 11/25/2019. Because the expiration of the twelve-month provisional term occurred on Sunday 11/24/2019, this application satisfies the twelve-month provisional requirement of 37 C.F.R. 1.53 in accordance with MPEP 710.05.

Claim Objections
Claims 1, 3, 8, and 10 are objected to because of the following informalities:  
Claims 1 and 8 use “customer information” to introduce customer information in subsection (b) and to reference customer information in subsection (c). It is recommended to replace “customer information” in subsection (c) with “the customer information.” 
Claims 3 and 10 use the phrases “they” twice and “the customer” once in reference to the customer. It is recommended to replace the two uses of “they” with “the customer.”


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the word “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the word “means” is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an electronic means to store and manipulate data” in Claims 1 and 8; 
“a means to determine customer information” in Claims 1 and 8
” a means for the customer to select an appropriate vehicle” in Claims 1 and 8;
“a means to generate confirmation of payment to customer” in Claims 1 and 8; and
“a means to determine if additional action is necessary” in Claims 1 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitations “the interaction” and “the information about the interaction” in the first paragraph and “the digital payment method” and “the payment” in subsection (d). There is insufficient antecedent basis for these limitation in the claim. Further examination of Claims 1 and 8 herein will be based on interpreting the first paragraph as “. . . and manipulate data which 
Claims 4 and 11 recite the limitation " . . . the means for the customer to select an appropriate vehicle is by associating a vehicle with the customer where the data about the vehicle . . . are extracted . . . .”  There is insufficient antecedent basis for the limitation of “the data” in the second line. Also, there is confusion as to whether the use of “a vehicle” in the second line is introducing a new limitation or referencing the “vehicle” of Claim 1. Further examination of Claims 4 and 11 herein will be based on interpreting Claims 4 and 11 as stating " . . . the means for the customer to select an appropriate vehicle is by associating the vehicle with the customer where data about the vehicle . . . are extracted . . . .”
Claims 6 and 13 recite the limitation ". . . the means for the customer to select an appropriate vehicle is by manually inputting into the system the information about the vehicle, which information is then saved and associated with the customer.” There is insufficient antecedent basis for the limitation of “the information about the vehicle” in the second line. Also, there is confusion as to whether the use of “information” in the last line is introducing a new limitation or referencing “the information” of the second line. Further examination of Claims 6 and 13 herein will be based on interpreting Claims 6 and 13 as stating ". . . the means for the customer to select an appropriate vehicle is by manually inputting into the system information about the vehicle, which the information is then saved and associated with the customer.”
Regarding Claim 1, the limitations “an electronic means to store and manipulate data;” “a means to determine customer information;” “a means for the customer to select an appropriate vehicle;” “a means to generate confirmation of payment to customer;” and “a means to determine if additional action is necessary” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as shown above. However, the written description fails to disclose the corresponding structure, material, Claim 1 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 8, the limitations “an electronic means to store and manipulate data;” “a means to determine customer information;” “a means for the customer to select an appropriate vehicle;” “a means to generate confirmation of payment to customer;” and “a means to determine if additional action is necessary” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as shown above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The drawings and specification do not mention a computer, processor, memory, hardware, or any other structure that performs the claimed functions. Therefore, Claim 8 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Additionally, the recitation of an “electronic means . . . further configured to . . . a means [to or for] . . .” in Claims 1 and 8 further renders the claims indefinite because the latter “means” of subsections b-f are redundant, as subsections b-f are limitations that the “electronic means” itself is “further configured to.”
Regarding dependent Claims 2-7 and 9-14, Claims 2-7 and 9-14 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, due to the inherent dependency on Claims 1 and 8 which are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as shown above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 2A PRONG 1 – Claims 1 and 8
“allow a customer to access information about the location [through a QR Code associated with the location (Claim 1) or by manually inputting a location identifier into the system (Claim 8)] using their mobile device;”
“a means to determine customer information;”
“once customer information is obtained, having a means for the customer to select an appropriate vehicle;”
“once customer information is obtained, having a means for the customer to select an appropriate vehicle;” 
“a means to generate confirmation of payment to customer;” and
“a means to determine if additional action is necessary.”
These elements and limitations, under the broadest reasonable interpretation, covers (1) storing or manipulating data and information regarding a customer parking a vehicle (2) permitting access to information, (3) determining information and additional actions, (4) choosing a vehicle, and (5) confirming payment, all of which is managing personal behavior by following rules (i.e. renting and paying for a parking space for a chosen vehicle) and interacting between people by communicating information (i.e. storing, manipulating, determining information), which are methods of organizing human activity, an abstract idea, under MPEP 2106.04(a)(2). The mere the recitation of generic computer components (i.e., the “electronic means”) implementing the identified abstract idea does not take the claim out of the organizing human activity grouping. MPEP 2106. If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior or relationships or interactions between people,” but for the recitation of generic computer components, then it falls in the organizing human activity grouping of abstract ideas. MPEP 2106.04(a)(2)II.C. Accordingly, Claims 1 and 8
STEP 2A PRONG 2 – This judicial exception is not integrated into a practical application because the “electronic means to . . . ,” “means . . .” of subsection b, “means . . .” of subsection c, “means . . .” of subsection d, “means . . .” of subsection e, and “means . . .” of subsection f merely describe the presumable (as no structure is disclosed) use of generic computer components to execute the claimed functions, and therefore, is equivalent to a mere instruction to apply the abstract idea on a computer. See MPEP 2106.05(f). These limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the judicial exception presumably (as no structure is disclosed) using generic computer components, thus merely using the computer as a tool to implement the abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
STEP 2B – The claim(s) does/do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the
abstract idea into a practical application, the additional elements of the electronic means to . . . ,” “means . . .” of subsection b, “means . . .” of subsection c, “means . . .” of subsection d, “means . . .” of subsection e, and “means . . .” of subsection f amounts to no more than mere instructions to apply the judicial exception presumably (as no structure is disclosed) using a generic computer component—using the computer as a tool to implement the abstract idea. Mere instructions to apply an exception using a 
Dependent Claims 2-7 and 9-14  provide further limitations on Claims 1 and 8, which include that “the means to determine customer information” is “through the use of an established account where the customer information has been stored by the system” (Claims 2 and 9) or “to determine if they have an existing account and if they do not, then initiating data collection from the customer to establish an account” (Claims 3 and 10); “the means for the customer to select an appropriate vehicle” is “by associating a vehicle with the customer where the data about the vehicle, including make, model, color, license plate number and state, are extracted by the system from video(s) or picture(s) of the vehicle, which information is then saved and associated with the customer” (Claims 4 and 11), “by selecting a vehicle already associated with the customer” (Claims 5 and 12), or “by manually inputting into the system the information about the vehicle, which information is then saved and associated with the customer” (Claims 6 and 13); and “the means for determining if additional action is necessary” is “whether or not the location has a reward or other system in place that requires notification of the reward or benefit being transmitted to customer” (Claims 7 and 14).
Dependent Claims 2-7 and 9-14 have been given the full two-prong analysis including analyzing the further limitations, both individually and in combination. These dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The further limitations of Claims 2-7 and 9-14 fail to establish claims that are not an abstract idea because the further limitations of the dependent claims merely limit the “means” “to determine customer information,” “for the customer to select an appropriate vehicle,” and “for determining if additional action is necessary” of Claims 1 and 8 by further determining, initiating data collection, or associating, selecting or inputting information. The further limitations of these dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional Claims 1 and 8 in accordance with the further limitations of these dependent claims does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field. Therefore, these dependent claims amount to mere instructions to implement the abstract idea using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea, just as in Claims 1 and 8. Because the claims merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept, the further limitations of the dependent claims fail to establish that the claims provide an inventive concept. For the reasons stated above, Claims 2-7 and 9-14 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20180053418A1 ("Wauldron" later granted as US9990850B2).
Regarding Claims 1 and 8, Wauldron discloses a “system for operating a parking location comprising an electronic means to store and manipulate data which allows customers to park a vehicle 
“allow a customer to access information about the location [through a QR Code associated with the location (Claim 1) or by manually inputting a location identifier into the system (Claim 8)] using their mobile device” (¶25 shows reservation via QR code and smartphone. ¶27 shows manual entry of a location.);
“a means to determine customer information” (¶29 shows parker registers associated vehicle. See also Fig. 4.);
“once customer information is obtained, having a means for the customer to select an appropriate vehicle” (¶28 ¶59 show registration of multiple vehicles. ¶30 shows customer’s choice among multiple registered vehicles.);
“once customer information is obtained, having a means for the customer to select an appropriate vehicle” (¶28 ¶59 show registration of multiple vehicles. ¶30 shows customer’s choice among multiple registered vehicles.);
“a means to generate confirmation of payment to customer” (¶59 and ¶63 show multiple means for paying for rental); and
“a means to determine if additional action is necessary” (Fig .4-7 show determination of if further action is needed at each diamond block of the flow charts.).
Regarding dependent Claims 2 and 9, Wauldron discloses the “system of [claim 1 or claim 8],” as shown above. Wauldron
Regarding dependent Claims 3 and 10, Wauldron discloses the “system of [claim 1 or claim 8],” as shown above. Wauldron further discloses “the means to determine customer information is to determine if they have an existing account and if they do not, then initiating data collection from the customer to establish an account” (Fig. 4 and ¶50-51 show the determination of if the parker has a vehicle registered. Block 404 of Fig. 4 and ¶50 show the initiation of registration if the vehicle is not registered).
Regarding dependent Claims 4 and 11, Wauldron discloses the “system of [claim 1 or claim 8],” as shown above. Wauldron further discloses that “the means for the customer to select an appropriate vehicle is by associating a vehicle with the customer where the data about the vehicle, including make, model, color, license plate number and state, are extracted by the system from video(s) or picture(s) of the vehicle, which information is then saved and associated with the customer.” (¶29 vehicle data including vehicle identification number or VIN, make, model, color, dimensions, special/customized features, and license plate information are extracted from pictures of the vehicle).
Regarding dependent Claims 5 and 12, Wauldron discloses the “system of [claim 1 or claim 8],” as shown above. Wauldron further discloses “the means for the customer to select an appropriate vehicle is by selecting a vehicle already associated with the customer.” (¶30 shows that parker chooses from a list of registered vehicles).
Regarding dependent Claims 6 and 13, Wauldron discloses the “system of [claim 1 or claim 8],” as shown above. Wauldron further discloses that “the means for the customer to select an appropriate vehicle is by manually inputting into the system the information about the vehicle, which information is then saved and associated with the customer” (¶29 shows the manual entry of vehicle information.).
Regarding dependent Claims 7 and 14, Wauldron discloses the “system of [claim 1 or claim 8],” as shown above. Wauldron further discloses “the means for determining if additional action is necessary is whether or not the location has a reward or other system in place that requires notification of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
CN-205750932-U shows use of a camera to control a parking lot system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARKER GOODMAN whose telephone number is (571) 272-5698. The examiner can normally be reached on Monday-Thursday from 9:30 AM ET to 6:00 PM ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman, can be reached at telephone number (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628